The Chancellor denied the motion, and ordered the *27injunction to be continued to the hearing. The rule, he said, was settled by the cases referred to in the opinion delivered by this Court in Kenney v. Udall, (5 Johns. Ch. Rep. 464.) and by the recognition in that opinion of the doctrine of those cases, that the wife’s equity to a suitable provision for the maintenance of herself and her children, out of her separate real and personal estate, descended or devised to her during coverture, was well established, and would prevail equally against the husband or his assignee, and against any sale made, or lien created by him, even for a valuable consideration, or in payment of a just debt. It was immaterial whether the suit, in protection of that equity, be instituted by the wife, or by any other person on her behalf. It might be instituted, as in this case, by the wife against a creditor at law, to restrain him from touching the property, and the equity might be extended, if the circumstances of the case should require it, to the whole of the real and personal estate so devised or descended to the wife.
Motion denied.